Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151888                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  IVAN FRANK, JEFFREY DWOSKIN, PHILLIP                                                                                Justices
  D. JACOKES, ROY KRAUTHAMMER, BLAKE
  ATLER, MATT KOVALESKI, JAMES BRUNK,
  and IJF HOLDINGS, LLC,
             Plaintiffs-Appellees,
  v                                                                 SC: 151888
                                                                    COA: 318751
                                                                    Oakland CC: 2013-133554-CB
  JOSHUA LINKNER, BRIAN HERMELIN,
  CRACKERJACK, LLC, formerly known as
  EPRIZE, LLC, CRACKERJACK HOLDINGS,
  LLC, formerly known as EPRIZE HOLDINGS,
  LLC, DAVID KATZMAN, GARY SHIFFMAN,
  ARTHUR WEISS, CAMELOT-EPRIZE, LLC,
  BH ACQUISITIONS, LLC, DANIEL GILBERT,
  and JAY FARNER,
              Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 7, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether MCL 450.4515(1)(e) constitutes a
  statute of repose, a statute of limitations, or both; and (2) when the plaintiffs’ cause of
  action accrued.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2016
           a0127
                                                                               Clerk